                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

John Louis Turner, Jr.,

         Plaintiff,

         V.                                     Case No. 2:18-cv-1322

State of Ohio, et al.,                          Judge Michaei H. Watson

         Defendants.                            Magistrate Judge Vascura

                                OPINION AND ORDER

         On October 29, 2018, the Magistrate Judge issued a Report and

Recommendation (R&R) granting John Louis Turner Jr.'s ("PiaintifFs) motion to

proceed in forma pauperis and recommending that this action be dismissed

pursuant to 28 U.S.C. § 1915(e)(2). EOF No. 3. On November 2,2018, Piaintiff

fiied a second motion to proceed in forma pauperis, EOF No. 4, seeking to "refiie"

the motion, but he did not raise any objection to the Magistrate Judge's R&R.

         The R&R notified the parties of their right to fiie objections to the R&R

pursuant to 28 U.S.C. § 636(b)(1). R&R 10, EOF No. 3. The R&R further

advised the parties that the faiiure to object to the R&R within fourteen days

would result in a waiver of the right to de novo review by the District Judge and

waiver of the right to appeal the decision of the District Court adopting the R&R.

Id. The deadline for filing such objections has passed, and no objections were

fiied.
      Having received no objections, the R&R is ADOPTED. PiaintifTs

Compiaint is DISMISSED for failure to state a claim, and his state-law claims are

DISMISSED WITHOUT PREJUDICE to re-filing in state court. Plaintiffs second

motion to proceed in forma pauperis is DENIED AS MOOT. EOF No. 4. The

Clerk is directed to issue final judgment and close this case.

      IT IS SO ORDERED.



                                        IICHAEL H. WATSON, JUDGE
                                       UNITED STATES DISTRICT COURT




Case No. 2:18-cv-1322                                                  Page 2 of 2
